Per Curiam.
This is an appeal from a judgment in favor of the plaintiff-entered in the First District Court of the city of Newark. The action was brought upon a trade acceptance and the proofs indicated that the plaintiff had acquired the same before maturity for a valuable consideration.
The appellant sets down three grounds for reversal:
(1) The trade acceptance was endorsed by Scholl Company per F. A. Scholl, president, and there was no proof of his authority so to do. The proofs, however, show that in previous dealings with the Scholl Company notes were endorsed in precisely this manner, so that the trial judge was justified in concluding that the president of the corporation was clothed with apparent authority to make the ejndorsement.
(2) It is argued that the court should not have struck the defendant’s set-off, which is for an amount beyond the jurisdiction of the District Court, the excess not being waived. Certainly, this action was entirely proper.
(3) It is argued that the plaintiff was not a holder in due course for value. The proofs offered at the trial demonstrate the contrary; nor is there any evidence to show fraud.
The judgment below is affirmed, with costs.